Case 17-00189-elf   Doc 81-7    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit E Page 1 of 4
Case 17-00189-elf   Doc 81-7    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit E Page 2 of 4
Case 17-00189-elf   Doc 81-7    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit E Page 3 of 4
Case 17-00189-elf   Doc 81-7    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit E Page 4 of 4
